Citation Nr: 0637950	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  04-16 810A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for herniated nucleus 
pulposus at C6-7 with associated compression of spinal cord.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1969 to February 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for herniated 
nucleus pulposus at C6-7 with associated compression of 
spinal cord.  


FINDING OF FACT

The veteran's herniated nucleus pulposus at C6-7 with 
associated compression of spinal cord first manifested more 
than nineteen years after service, and is not related to 
service.


CONCLUSION OF LAW

Herniated nucleus pulposus at C6-7 with associated 
compression of spinal cord was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.303 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  


Analysis

The veteran contends that his current back disability, 
herniated nucleus pulposus at C6-7 with associated 
compression of the spinal cord, is a congenital condition 
that must have been aggravated by strenuous activity during 
service.  During his May 2006 Board hearing, the veteran 
explained that his duties in the courier division required 
prolonged standing, crawling, and heavy lifting.  He 
testified (transcript, p. 3) that "[t]here was nothing that 
actually took place while I was in service.  The problem 
didn't manifest itself until 1994/1995...."  The veteran 
concludes that since his employment subsequent to separation 
from service has been sedentary, active service is the only 
factor that could have worsened his condition beyond its 
natural progression. 

The veteran underwent a physical examination at induction 
into service, and no conditions affecting either his neck or 
spine were noted on the May 1969 examination.  He did not 
report recurrent back pain on his May 1969 personal report of 
medical history.  He made no complaints of and sought no 
treatment for a back condition during service.  The veteran 
specifically denied having, or ever having had, back trouble 
of any kind on his December 1971 personal report of medical 
history.  At separation in December 1971, his neck and spine 
were examined and the examining physician concluded that they 
were normal.  

In November 1991, the veteran's private physician performed 
an MRI of the cervical spine.  A ventral and right lateral 
herniated nucleus pulposus was observed at C6-7 with 
associated compression of the spinal cord.  The physician 
reviewing his MRI films observed no evidence of congenital 
stenosis of the spinal canal.  A March 1992 MRI revealed no 
significant interval change in the previously described right 
paracentral herniated disc at C6-7.  The reviewing physician 
noted that the veteran's condition may possibly be congenital 
in nature.  

In light of the evidence of record, it is clear that the 
veteran currently suffers from a chronic disability affecting 
his cervical spine, manifested by pain and loss of function 
in his extremities.  The medical evidence of record confirms 
that the veteran has a herniated nucleus pulposus at C6-7 
with associated compression of spinal cord.  

However, despite diagnosis of a current disability, there is 
no competent evidence of any relevant disease or injury in 
service, or any connection between service and the current 
disability.  In November 1991, the veteran's physician 
observed no evidence of a congenital condition affecting the 
spine.  In March 1992, a different physician concluded that 
his condition is possibly congenital in nature.  This opinion 
is far too speculative to support a finding that the 
veteran's disability was worsened during service.  

During his March 2006 Board hearing, the veteran explained 
that his did not injure his back during service.  His service 
medical records are silent for complaints of or treatment for 
a cervical spine disability.  The medical evidence of record 
indicates the veteran's current cervical spine disability did 
not manifest until 1991, nineteen years after separation from 
service.  There is no medical evidence of record relating the 
veteran's current disability to service.  

The sincerity of the veteran's belief that his back condition 
is related to service is not in question.  However, a 
layperson is not competent to opine on matters requiring 
medical knowledge, such as the medical etiology of his 
current disability.  
Despite diagnosis of a current cervical spine disability, 
there is no evidence of service incurrence or aggravation.  
The preponderance of the evidence is against the claim and 
service connection is denied.   



Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish entitlement to 
service-connection in correspondence dated July 2002 by 
informing him of the evidence he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  Because service-
connection has been denied, any question as to the 
appropriate disability rating or effective date is moot, and 
there can be no failure-to-notify prejudice to the veteran.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
and private medical records.  The veteran has also testified 
in support of his claim in a May 2006 Board hearing.  

Under the duty to assist, VA is required to provide an 
examination and/or obtain a medical opinion unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The RO has not provided the 
veteran a medical examination, or obtained a medical opinion 
regarding the claimed nexus between herniated nucleus 
pulposus and military service.  VA is not required, however, 
to provide a medical examination or obtain a medical opinion 
if the record does not already contain evidence of an in-
service event, injury, or disease.  The veteran's service 
medical records do not note a preexisting cervical spine 
condition at induction into service and are silent for any 
complaints of or treatment for the cervical spine.  Service 
medical records are also silent for complaints or clinical 
findings attributed to herniated nucleus pulposus.  For this 
reason the Board finds that a medical examination or opinion 
is not required in this case because no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See Duenas v. Principi, 18 Vet. 
App. 512, 517 (2004).

The veteran has not indicated the existence of any other 
evidence that is relevant to this appeal.  The Board 
concludes that all relevant data has been obtained for 
determining the merits of this claim and that no reasonable 
possibility exists that any further assistance would aid him 
in substantiating this claim. 


ORDER

Entitlement to service connection for herniated nucleus 
pulposus at C6-7 with associated compression of spinal cord 
is denied.




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


